Exhibit 10.8 BANK OF COMMERCE HOLDINGS N OTICE OF E XERCISE OF S TOCK O PTION BY O PTIONEE Pursuant to the 2010 Equity Plan and the Option Agreement dated [INSERT], between Bank of Commerce Holdings, a California corporation (the “Company”), and me, [INSERT], I hereby elect to purchase [INSERT] shares of the common stock of the Company (the “Shares”), at the option price of $[INSERT] per share. My certified or cashiers check (or another form of immediately available funds) in the amount of $[INSERT] is enclosed. The shares are to be [issued in one certificate(s) and registered in the name(s) of INSERT]. I certify that my tax identification number is: [INSERT] I hereby agree to be bound by all of the terms and conditions set forth in the Bank of Commerce Holdings 2010 Equity Plan Agreement. Dated: [INSERT] COMPANY BANK OF COMMERCE HOLDINGS a California corporation By: Print Name: Samuel D. Jimenez Title: EVP / Chief Operating Officer GRANTEE By: Address: [INSERT] [INSERT]
